Title: To John Adams from William Vernon Sr., 22 July 1780
From: Vernon, William Sr.
To: Adams, John


     
      Dear sir
      Boston 22nd. July 1780
     
     Yesterday I had the pleasure of receiveing yours of the 16th. March last forwarded from Rhd. Isd. by the Counte de Noailles, who arrived there fourteen days past, in the Squadron, under the command, of the Chevalier de Ternay; every ship of that divison are in Port, and the Troops in tolerable health. Hope they will soon join and co-operate with Genl. Washington, in reduceing, our common Enemy to reason—who continue their depredations of robbing, burning and plundering, with unremited ardour, as you will find by the News-Papers, transmited to you, by this conveyance.
     
     I find you had received several of my Letters, which was expected, you would have had, before you left France.
     By the failure of the Penobscot expedition, and the reduction of Chs. Town, our Navy is reduced to a very small number. The Alliance, Confederacy, Trumbul and Deane, are the whole, except a small ship the Saratoga of 18 Guns, now ready to sail, on her first Cruise, comprize, the whole. The 74 Gun ship building at Portsmouth, will be Launched in Sepr. The Bourbon Frigate building at Connecticut River, perhaps may be off this Fall. The disaster of the Confederacy, in the loss of her Masts, you must have known, as also the success of the Deane on Two Cruises, in taking the Thorn ship of War and many other Prizes. The Trumbul commanded by James Nicholson Esqr. arrived in this Harbour five Weeks past, with the loss of all her Masts, in a severe conflict, with a Letter of Marque ship from Liverpool of 32 Twelve pounders and near 200 Men, bound to Georgia. She lost her Masts also, had 92 Men killed and Wounded, was obliged to bear up for N. York where she arrived, in a shattered condition, and we are credibly informed 51 of her Men were Kill’d and since Dead of their Wounds. The Trumbul had 7 Men Killed 31 Wounded 6 of whom have since dyed of their Wounds. She is compleated fitted and will sail with the Deane, tomorrow or next day, for the Deleware, to join the Confederacy and Saratoga.
     Shall refer you to News papers for more particular intelligence of the success of Private ships of War.
     I am greatly obliged, in the pleaseing Account, given me of my Son in Febry. not having a Line from him since Octr. I wish he may answer the expectations of all his Friends and connexions.
     I think Sir you are mistaken, in our having a quit Campain this Year, its probable it will be an active, and a bloody one. Clinton has returned from the Southward, with all his Forces, leaveing a strong Garrison at Georgia and Chs. Town and will, its thought, exert himself to save a disappointed and obnoxious Ministry.
     I am with great respect sr. your most Obedt. Hble servt
     
      Wm Vernon
     
    